Citation Nr: 1027843	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  03-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to herbicides.

2.  Entitlement to service connection for nosebleeds to include 
as secondary to service-connected migraine headaches.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to January 
1970 and from February 1991 to June 1991.  He also had service in 
the National Guard, including various periods of inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to TDIU, among other 
claims.  The Veteran also appeals from a February 2005 rating 
decision which denied his claims for service connection for 
nosebleeds and diabetes mellitus, among other claims.  

The Veteran submitted a notice of disagreement with a December 
2007 decision of the Appeals Management Center (AMC), which 
implemented the Board's decision granting service connection for 
PTSD by assigning an initial disability rating of 30 percent.  
The Veteran did not submit a substantive appeal after the AMC 
issued a statement of the case, and this issue has not been 
certified to the Board.

The claims for service connection for nosebleeds and diabetes 
mellitus as well as a request to reopen a claim for service 
connection for a low back condition were remanded by the Board 
for additional development and adjudication in August 2007.  

The AMC was instructed to issue a statement of the case (SOC) for 
these claims.  Two SOCs addressing these claims were issued in 
February 2009.  An April 2009 statement from the Veteran's 
representative at the RO is construed as a valid substantive 
appeal.

The issue or entitlement to TDIU is REMANDED to the RO via the 
AMC, and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Veteran does not currently have a nosebleed disability.

2.  The Veteran did not service in Vietnam and was not otherwise 
exposed to herbicides.

3.  Diabetes mellitus was not manifested in service, or to a 
compensable degree within one year of separation from service, 
and there is no nexus between the Veteran's current diabetes 
mellitus and service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
nosebleeds have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 
3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 23, 
353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of the evidence and information required 
to substantiate his claim for service connection for nosebleeds 
on a secondary basis in a June 2003 letter.  He was notified of 
evidence and information required to substantiate his claim for 
service connection for diabetes mellitus in a July 2003 letter.  
These letters informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance the 
VA could provide the Veteran in obtaining this evidence.  These 
letters provided proper preadjudication notice in accordance with 
Pelegrini.

A July 2006 letter notified the Veteran of the evidence and 
information required to substantiate his claim for service 
connection for nosebleeds on a direct basis as well as his claim 
for TDIU.  This letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  This letter was provided after the initial 
adjudication of the Veteran's claims.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini, supra.  The timing deficiency with regard to 
this July 2006 letter was cured by the readjudication of the 
claim for service connection for nosebleeds in a December 2007 
SOC and of the claim for TDIU in a February 2007 SOC.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Veteran's status as a veteran has been substantiated.  The 
remaining elements of proper Dingess notice were provided in a 
July 2006 letter, after the initial adjudication of the Veteran's 
claims.  This timing deficiency was cured by the readjudication 
of the claim for service connection for nosebleeds in a December 
2007 SOC and of the claim for TDIU in a February 2007 SOC.  
Mayfield, supra.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim. 38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim(s), whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim. 38 C.F.R. 
§ 3.159(c)(4).

VA has met its duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, National 
Guard treatment records, VA treatment records, Social Security 
Administration (SSA) and various private treatment records have 
been obtained.  Although the Veteran's representative indicates 
that treatment records related to his in-service motor vehicle 
accident were not obtained, such treatment records are located in 
the claims file.  Multiple VA examinations have been conducted to 
determine whether the Veteran's service-connected disabilities 
rendered him unemployable, and sufficient medical opinions have 
been obtained.

A June 2002 Personnel Information Exchange System (PIES) 
notification indicates that the National Personnel Records Center 
(NPRC) was unable to locate the Veteran's personnel records.  

Destruction of service department records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing the 
claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet 
App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where 
service medical records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

A request was made in September 2003 to the United States Armed 
Services Center for Unit Records Research (CURR) (now U.S. Army 
and Joint Services Records Research Center (JSRRC)) for these 
records.  A September 2004 response from CURR indicated that they 
did not maintain the appropriate records to verify the Veteran's 
reports that he had served in Vietnam.  An April 2005 response 
from the National Archives and Records Administration (NARA) 
indicated that they were unable to verify the Veteran's periods 
of service.  VA thereby fulfilled its duty to search for 
alternate records.

In its August 2007 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain the Veteran's records form 
the Social Security Administration (SSA).  The AOJ was also to 
issue a SOC for the claims for service connection for diabetes 
mellitus and nosebleeds.  

A SOC for the claims for service connection for diabetes mellitus 
and nosebleeds was issued in December 2007 and SSA records are 
located in the claims file.  Multiple VA examinations were 
conducted in November 2008 to determine whether the Veteran was 
employable.  The Board therefore concludes that there has been 
substantial compliance with the terms of its previous remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A VA examination has not been conducted with regard to his claims 
for service connection for diabetes mellitus and nosebleeds and 
such examinations are not required.  The Veteran has not reported 
that diabetes was present in service or that there was a 
continuity of symptoms after service.  There is no other evidence 
to that effect.  He has contended that that he developed diabetes 
mellitus as a result of exposure to herbicides during a temporary 
duty assignment in Vietnam.  The service department has not been 
able to confirm that the Veteran was ever sent to Vietnam and as 
discussed below, the reports of service in Vietnam are not 
credible.  Hence, there is no evidence that current diabetes may 
be related to service, and the duty to obtain an examination or 
opinion is not triggered.

The Veteran contends that he has nosebleeds secondary service 
connected migraines.  There have been no reports of nosebleeds 
since the Veteran's claim for service connection; nor is there 
any evidence in support of the assertion that the Veteran has a 
disability manifested by nosebleeds that is related to migraines.  
The evidence is thus insufficient to trigger VA's duty to obtain 
an examination or opinion with regard to this issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (Veteran's assertion 
that a claimed condition was caused by a service connected 
disability was insufficient to show that the disability may be 
related to service and trigger VA's duty to provide an 
examination).

As there is no indication of any outstanding and pertinent 
evidence, the Board may proceed with the consideration of the 
instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Thus, service connection will be presumed for a Veteran who 
served in the Republic of Vietnam during the Vietnam era and has 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  . 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In the alternative, 
a nexus between the currently diagnosed disability and service 
must otherwise be established.  

If certain chronic diseases, such as diabetes mellitus, become 
manifest to a degree of 10 percent within one year of separation 
from active service, they are presumed to have been incurred 
during active service, even though there is no evidence of 
hearing loss during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Nosebleeds

The Veteran contends that he has had nosebleeds several times per 
week due to migraines.

A June 1968 service entrance examination and a January 1970 
service discharge examination were negative for any relevant 
abnormalities.

National Guard examinations conducted in March 1973, December 
1975, December 1979 and December 1983 were negative for any 
relevant abnormalities.  The Veteran denied ear, nose or throat 
trouble in the accompanying Reports of Medical History (RMHs).

A December 1987 National Guard examination was negative for any 
relevant abnormalities; but the Veteran reported suffering from 
ear, nose or throat trouble in an accompanying RMH.  No further 
information about the nature of this complaint was recorded.

A  January 1989 VA treatment note shows the Veteran reported 
bloody discharge while blowing his nose.  Physical examination 
found that the local nasal mucosa was dry.  Accompanying sinus X-
rays were normal.  An assessment of bleeding from dry mucosa was 
made.

A December 1991 National Guard examination was negative for any 
relevant abnormalities and the Veteran denied ear, nose or throat 
trouble in an accompanying RMH.

Complaints of recent nosebleeds were reported in a February 1995 
VA otolaryngology consultation.  Physical examination showed that 
the nasal mucosa was dry without secretions, polyps or growths.  
An accompanying sinus X-ray was clear.  An assessment of dry nose 
membranes was made.

At a May 1996 Board hearing for issues not currently on appeal, 
the Veteran's wife testified that he experiences nose bleeds when 
his headaches became severe.  She had brought him to VA for 
treatment on several occasions when the bleeding had been severe.

A November 1996 National Guard examination was negative for any 
relevant abnormalities and the Veteran reported suffering from 
ear, nose or throat trouble in an accompanying RHM.  No 
additional information regarding the nature of this complaint was 
recorded.

A July 1997 VA sinus examination reflects the Veteran's 
complaints of headaches, nausea, sneezing attacks and watery 
nasal discharge.  He did not report nosebleeds.  

At a September 2001 VA neurology examination the Veteran reported 
prostrating headaches at least five days out of the week that 
were accompanied by nausea.  He did not report nosebleeds.

An April 2003 private sinus X-ray showed that the Veteran's 
paranasal sinuses were normal.

There is no competent evidence of nosebleeds or other related 
disease during the course of this appeal.  The two documented 
instances of nosebleeds or complaints of nosebleeds, in a January 
1989 VA treatment note and in a February 1995 VA examination, 
occurred prior to the filing of the instant claim in May 2003.  
Likewise, the 1996 testimony as to nosebleeds occurred long 
before the current claim.  The remaining evidentiary record is 
negative such a disability.

This record contains no evidence of a current disability.  See 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  

"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  As the competent medical evidence of record is 
negative for a current nosebleed disability, neither direct nor 
secondary service connection can be granted and the claim must be 
denied.



Diabetes Mellitus Service Connection Claim

The Veteran contends that he suffers from diabetes mellitus as a 
result of his exposure to herbicides in Vietnam.

A January 1968 service entrance examination and a January 1970 
service discharge examination were negative for any relevant 
abnormalities or for sugar in the urine.

The Veteran's DD-214 indicates that he had more than five months 
of foreign service and that he had been awarded the National 
Defense Service Medal (NDSM).  Service treatment records document 
that he received regular treatment following an automobile 
accident between August 1969 and December 1969 at Kadena Air Base 
in Okinawa, Japan.

In a June 1970 Report of Accidental Injury the Veteran averred 
that he was involved in an auto accident while on active duty in 
Okinawa in mid-August 1969.  He was driving a two and a half ton 
truck southbound on an asphalt road going to Naha, Okinawa.  
While stopped at a red light, the breaks of a vehicle behind him 
failed and his vehicle was struck.  

In a July 1979 administrative decision VA determined that the 
injuries reportedly sustained by the Veteran during that incident 
were not due to his own willful misconduct.

National Guard examinations conducted in March 1973, December 
1975, December 1979, December 1983, December 1987, December 1991 
and November 1996 were negative for any relevant abnormalities.  
The Veteran denied from sugar in his urine in the accompanying 
RMHs.

The Veteran denied a history of diabetes during a July 1997 VA 
sinus examination.

In a November 2001 VA psychiatry consultation, the Veteran 
reported that he had flown back and forth to Vietnam while 
stationed at Kadena Air Base.  

New onset diabetes mellitus was noted in a March 2003 VA 
treatment note.

At a May 2003 hearing on issues not currently before the Board, 
the Veteran testified that he had been given temporary duty (TDY) 
to serve at Bien Hoa Air Base for "a couple of months" because 
a truck driver was required there and he was the least senior 
person, so he was given the assignment.

Controlled diabetes mellitus was assessed in a May 2003 VA 
treatment note.

On a July 2003 VA psychiatric examination, the Veteran reported 
being given TDY in Vietnam in the latter part of 1969 to serve as 
a vehicle operator and as a dispatcher.  He was involved in an 
automobile accident while on convoy going to Bien Hoa, when 
someone from behind lost his brakes and pushed the Veteran's 
vehicle into another vehicle.  He suffered a concussion and a 
head injury from this incident and returned to Kadena for 
treatment the next day.

In a September 2005 statement the Veteran reported that he had 
been involved in a truck accident in Okinawa during service.

The remaining VA treatment notes document the monitoring of the 
Veteran's diabetes mellitus and diabetes-related complications.

The Veteran has a current disability as he has been diagnosed 
with diabetes mellitus.  In order for the Veteran's current 
diabetes mellitus to be recognized as service connected, the 
evidence must either establish that he was exposed to herbicides, 
that the disease was present in service, or to a compensable 
degree within one year of discharge from active service, or must 
establish a link between diabetes and an in-service injury or 
disease.  38 U.S.C.A. §§ 1110, 1116; Shedden and Hickson, both 
supra.

The evidence of record does not establish that the Veteran was 
exposed to herbicides.  The Veteran's DD-214 indicates that he 
had more than five months of foreign service, which is consistent 
with the information contained in his service treatment records.  
He has not been awarded the Vietnam Service Medal or Vietnam 
Campaign Medal which would indicate service in Vietnam or in 
support of operations in Vietnam; his award of the NDSM indicates 
honorable service during the Vietnam War era only.  See Exec. 
Order No. 11, 265, 31 F.R. 425 (1966).  

Moreover, the Veteran's recent reports of serving in Vietnam and 
being involved in an accident at Bien Hoa are not credible in 
light of his sworn June 1970 Report of Accidental Injury stating 
that the incident occurred in Okinawa at about the same time and 
in almost the same manner as the accident he more recently 
reported as occurring in Vietnam.  The Board notes that the 1970 
Report was completed less than one year after the motor vehicle 
accident, and in conjunction with a claim for service connection 
for a back condition.  If the Veteran had been involved in 
essentially the same accident in Vietnam, it is not likely that 
he would have neglected to report it when claiming service 
connection for the back disability.

The Veteran's relatively recent reports of service in Vietnam are 
accordingly not deemed credible.  There are no reports of any 
other in-service herbicide exposure.  Presumptive service 
connection on the basis of such exposure is, therefore, not 
warranted.  

Direct service connection for diabetes mellitus is also not 
warranted.  The service treatment records contain no indications 
of diabetes mellitus and the Veteran has reported no in-service 
symptoms of diabetes.  The first clinical evidence of diabetes 
mellitus was in a March 2003 treatment note, more than 12 years 
after the Veteran's last period of active duty service.  The 
Veteran has not alleged a continuity of symptomatology nor does 
the clinical evidence suggest continuous symptoms.  No competent 
medical opinion has been submitted suggesting a nexus between the 
Veteran's diabetes mellitus and his service.

As the evidence is against a link between the Veteran's diabetes 
mellitus and a disease or injury in service, or a finding of in-
service herbicide exposure, and the disease was first shown more 
than one year after service, the weight of the evidence is 
against the claim for service connection.  Reasonable doubt does 
not arise and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for nosebleeds to include as 
secondary to service-connected migraines is denied.

Entitlement to service connection for diabetes mellitus to 
include as due to herbicide exposure is denied.


REMAND

The Veteran is currently is service-connected for migraines, 
rated as 30 percent disabling; bilateral pes planus, rated as 30 
percent disabling; posttraumatic stress disorder (PTSD), rated as 
30 percent disabling; tinnitus, rated as 10 percent disabling and 
bilateral hearing loss, rated as 10 percent disabling.  His 
combined disabling rating is 70 percent.

In its previous remand, the Board sought to afford the Veteran an 
examination to obtain an opinion as to the impact of the 
Veteran's disabilities on his ability to maintain gainful 
employment.  The Veteran was afforded several examinations in 
which examiners expressed opinions as to the impact of individual 
service connected disabilities on employment; there is no opinion 
as to the combined effect of the service connected disabilities 
on employment.  The Veteran's entitlement to TDIU depends on the 
combined effects of his disabilities, rather than their 
individual impacts.  38 C.F.R. § 4.16 (2009).

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for a low back condition 
and a service connection for ischemic heart disease have been 
raised by the record.  Because entitlement to TDIU depends on the 
effects of service connected disabilities and there are a number 
of opinions that the ischemic heart disease causes 
unemployability, these issues are inextricably intertwined with 
the TDIU issue.  Accordingly, the service connection claims must 
be adjudicated prior to a decision on the TDIU issue.

Accordingly, this appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
should adjudicate the issues of whether 
the Veteran is entitled to service 
connection for heart disease, and whether 
he has submitted new and material evidence 
to reopen a claim for service connection 
for a low back disability.  Only if the 
Veteran perfects appeals with regard to 
these issues, should they be certified to 
the Board.

2.  The Veteran should be afforded a VA 
examination in order to determine whether 
the service connected disabilities would 
together prevent the Veteran from 
obtaining or maintaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner should review 
the claims folders, note such review in 
the examination report or addendum, and 
provide a rationale for the opinion.

3.  The AOJ should review the examination 
report to insure that it contains the 
necessary opinion and rationale.

4.  If the appeal is not fully granted, 
the AOJ should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


